FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 8 August 2022 in which claims 1, 3-5, 11, and 25 were amended, claims 2, 6. 8, and 10 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	Any previous objections and/or rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
Claims 1, 3-5, 7, 11, and 25 are under prosecution.

3.	This Office Action includes new rejections necessitated by the amendments.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 in indefinite in the recitation “wherein the group selected for R2 covalently bonds to the core moiety.”  Because all of the valencies of the R2 group are accounted for, it is unclear where R2 binds to the core moiety.
It is also noted that the claimed “ -C(O)(CH2)aCONR21  -C(O)(CH2CH2O)aCONR21” is interpreted as missing a comma, and therefore refers to two different groups; i.e., “ -C(O)(CH2)aCONR21”  and “-C(O)(CH2CH2O)aCONR21.”
It is further noted that none of the Figures explicitly show the retained core moiety attached to the azacyclooctyne depicted in claim 25. 
	For the purposes of examination, the claim is interpreted wherein the connection between the N bearing R2 and the core moiety of the probe encompasses either the linkages found in Figures 10 and 12, or, by any of the generic formulas depicted below wherein the nitrogen (i.e., the NH of the claimed core moieties which loses the H) displaces the either the claimed OR21 group or the claimed NR21 group to form the connection; i.e., 
(azacyclooctyneN)-C(O)(CH2)aCO-(Ncore-probe) (i.e., displacement of the claimed OR21 group or the claimed NR21 by the N of the core moiety); or
(azacyclooctyneN)-C(O)(CH2CH2O)aCO-(Ncore-probe) (i.e., displacement of the claimed OR21 group or the claimed NR21by the N of the core moiety).
	Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the claimed structures (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111).  
Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 3-5, 7, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gee et al (U.S. Patent Application Publication No. US 2015/0072396 A1, published 12 March 2015).
	Regarding claim 1, Gee et al teach a probe comprising a core moiety, in the form of Formula II (page 1 column 1), wherein R1 is an arylcarboxamido group (paragraph 0006), which comprises an amide group (i.e.,  –NH-C=O), a cell surface group G, in the form of an azide (paragraph 0096), and a bio-orthogonal reactive group R5, in the form of an alkyl group (paragraph 0006), wherein Gee et al define alkyl as including cyclic alkenyl groups (paragraph 0157).
Gee et al teach the bio-orthogonal reactive group R5 is in the form of an alkyl group (paragraph 0006), wherein Gee et al define alkyl as including cyclic alkenyl groups (paragraph 0157). Paragraph 00106 of the instant specification defies a “strained alkene” as a ring structure having one or more carbon-carbon double bonds.  Thus, the cyclic alkenyl group of Gee et al meets the claimed limitation, and  the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “strained alkene” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).
Gee et al also teach the reactive group G (i.e., the cell-surface reactive group) is an azide (paragraph 0096), which is light reactive and photo-activated.
Thus, Gee et al teach probes having all of the claimed groups, and therefore either anticipate, or, alternatively, render obvious, the instant claim.
It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)). The phrase “cell functionalizing” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  See MPEP 2112.02.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Regarding claim 3, the probe of claim 1 is discussed above.  Gee et al teach R1 of Formula II (page 1 column 1) is an arylcarboxamido group (paragraph 0006), which comprises an amide group (i.e.,  –NH-C=O) as discussed above.
In addition, the courts have stated:
similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).






The courts have also stated:

[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious) (see MPEP 2144.09).
	
	Thus, having the H in the claimed –NH-C=O is alternatively an obvious variant of the arylcarboxamido group of Gee et al.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claim 4, the probe of claim 1 is discussed above.  Gee et al teach R3 of Formula II comprises a reporter molecule (paragraph 0008-0009), in the form of fluorescein (paragraph 0196).
Regarding claim 5, the probe of claim 1 is discussed above.  Gee et al teach the probe comprises a second reactive group, in the form of a hydrazine at R4 (paragraph 0006).
Regarding claim 7, the probe of claim 4 is discussed above.  Gee et al teach R3 of Formula II comprises a reporter molecule (paragraph 0008-0009), in the form of fluorescein (paragraph 0196), which is Formula (II) of the instant claim, wherein each of R3, R4, R5, R6, and R7 is H.
In addition, it is reiterated that the courts have stated that similar properties may normally be presumed when compounds are very close in structure, and that compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
	Thus, the claimed formula is alternatively an obvious variant of the fluorescein of Gee et al.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	In addition, fluorescein is a fluorophore, and thus meets the conditions of the first species listed in claim 7.
Regarding claim 11, the probe of claim 1 is discussed above.  Gee et al teach the reactive group G (i.e., the cell-surface reactive group) is an azide (paragraph 0096).
Claim Rejections - 35 USC § 103
10.	Claim 25 is rejected under 35 U.S.C. 103 as obvious over Gee et al (U.S. Patent Application Publication No. US 2015/0072396 A1, published 12 March 2015) as applied to claim 1 above, and further in view of Bostic et al (Chem. Comm., 2012, vol. 48, pages 1431-1433) or, alternatively, in view of Sletten et al (Org. Lett., vol. 10, pages 3097-3099, published 13 June 2008). 
	Regarding claim 25, the probe of claim 1 is discussed above in Section 8.
Gee et al teach the bio-orthogonal reactive group R5 is an alkyl group (paragraph 0006), wherein (in an embodiment of claim 1 that is an alternative to that described above) Gee et al define alkyl as including cyclic alkynyl groups (paragraph 0157).
Gee et al also teach the use of click chemistry, which utilizes alkynyl groups (paragraph 0183), as well as the use of DIBO in click reactions (e.g., Example 9); DIBO is similar to the molecule of claim 25, (except for the substituted nitrogen in the ring), which is an ADIBO derivative.
However, Bostic et al teach the use of probes having ADIBO conjugates for click chemistry reactions with modified cell membranes (e.g., Scheme 1), wherein the ADIBO is connected via the same linkages as depicted in Figures 10 and 12 of the instant specification, and which have the added advantage of easy synthetic preparation with desirable kinetic properties (page 1431, column 2).  Thus, Bostic et al teach the known techniques discussed above.
Alternatively, Sletten et al teach the connection of aza-cyclooctynes to probe molecules (e.g., the “R” portion of molecule 7 of Figure 2), which utilizes click chemistry (Title and Abstract) to from the claimed linkage; i.e.,  
(azacyclooctyneN)-C(O)(CH2)2CO-(Ncore-probe).
Sletten et al also teach the linkages have the added advantage of reacting with live cells (page 3099).  Thus, Sletten et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have stated similar properties may normally be presumed when compounds are very close in structure, and that compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
	Thus, the claimed formula is alternatively an obvious variant of the formula of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the probe taught by Gee et al with the teachings of Bostic et al or, alternatively, Sletten et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a probe having the added advantage of either  easy synthetic preparation with desirable kinetic properties as explicitly taught by Bostic et al (page 1431, column 2) or, alternatively, the added advantage of reacting with live cells as explicitly taught by Sletten et al (page 3099).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bostic et al, or alternatively, Sletten et al could have been applied to the probe of Gee et al with predictable results because the known techniques of Bostic et al or, alternatively, Sletten et al predictably result in useful alkynes for click chemistry.
Double Patenting
11.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1, 3-5, 7, 11, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-11 of U.S. Patent No. 11,427,861 (previously claims 1-3, 7-8, 10, 12, 17-18, 24, and 35 of Application No. 16/085,938), alternatively further in view of either Bostic et al (Chem. Comm., 2012, vol. 48, pages 1431-1433) or Sletten et al (Org. Lett., vol. 10, pages 3097-3099, published 13 June 2008).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the formula of claim 25 and further comprising an azide, fluorophore labels, strained alkenes, etc.  
It is also noted that claim 1 of the ‘861 Patent includes the core group –NH-C=O (e.g., in R2 of claim 1 of the ‘861 Patent), thereby meeting all of the instantly claimed limitations.
Any additional limitations of the ‘938 claims are encompassed by the open claim language “comprising” found in the instant claims.
The linkage of claim 25, and the rationale for combining provided by Bostic et al and/or Sletten et al, is discussed above.
Response to Arguments
13.	Applicant's arguments filed 8 August 2022 (hereafter the “Remarks” have been fully considered but they are not persuasive for the reasons discussed below.
A.	The summary of the amendments and the discussion of the previous 112(b) and 112(d) rejections on page 17 of the Remarks have been considered.  The previous 112(b) and 112(d) rejections are withdrawn in view of the amendments.
B.	Applicant argues on pages 17-18 of the Remarks the Gee et al do not teach the claimed core moiety.
However, as noted in the rejections above, Gee et al teach a probe comprising a core moiety, in the form of Formula II (page 1 column 1), wherein R1 is an arylcarboxamido group (paragraph 0006), which comprises an amide group (i.e.,  –NH-C=O); any additional atoms or spacers are encompassed by the open claim language “comprising” found in the instant claims, or, alternatively, the aryl group is either considered part of the remainder of the claimed probe or similarly encompassed by the open claim language “comprising” found in the instant claims . 
C.	Applicant argues on page 18 of the Remarks that Gee et al do not teach (b) and (c) of claim 1.
However, these limitations are explicitly taught by Gee et al as addressed in the rejections above.
D.	Applicant’s remaining arguments on pages 18-19 rely upon the alleged deficiencies of Gee et al, which are addressed above.
E.	On pages 19-20 of the Remarks, Applicant notes that a Terminal Disclaimer will be filed upon identification of allowable subject matter.  Since none of the claims contain allowable subject matter, the double patenting rejections are maintained.
Conclusion
14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634